Citation Nr: 1615333	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-32 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Service connection for a right hand disability, claimed as residuals of cold injury.

2.  Service connection for a left hand disability, claimed as residuals of cold injury.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 1953.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of April 2009 and September 2009 of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois. 

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no current disability of cold injury residuals of the hands.

2.  A hand disability was not manifested in service.

3.  Arthritis was not manifested within one year of service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disability of the right hand manifested by residuals of cold injury have not been met, and arthritis was not and may not be presumed to have been incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to service connection for a disability of the right hand manifested by residuals of cold injury have not been met, and arthritis was not and may not be presumed to have been incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2008 that fully addressed all notice elements prior to the initial adjudication of the claim in April 2009.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs are unavailable as they are presumed to be destroyed in a fire; however, the RO attempted to obtain these records, documented the file with a memorandum of unavailability, and properly notified the Veteran of such unavailability in a January 2009 letter.  As such, there is no prejudice to the Veteran in moving forward with a decision without such records.

The Veteran was also afforded a VA examination in November 2011.  The Board finds that this examination was adequate because the examiner reviewed the claim file, examined and interviewed the Veteran, performed an evaluation, and provided an opinion as to the Veteran's diagnosis with an explanation. 

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in January 2016.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed, explained the elements of service connection and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

Legal Criteria and Analysis

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran has arthritis of the hands, the chronic disease presumption is potentially applicable in this case.

Where records are determined to be burned in the 1973 fire, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But even assuming that the service records were burned, there is no heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335   (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 51 (1996).

The Veteran asserts he has residuals of a cold injury to the bilateral hands resulting from extreme cold exposure in service.

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not applicable.

We also note that the Veteran has not claimed and the evidence does not show, other than cold exposure, a hand disability during service or within a year of separation.  More specifically, arthritis was not "noted" during service and he has not asserted continuity of symptomatology.  

A VA examination was conducted in November 2011. At the time, the Veteran reported that while in service, in 1953 his hands were exposed to very cold weather while traveling by train from Pussan to Seoul in Korea.  He reported that he did not need to stop working due to the cold in service, but rather shook his hands and continued working.  He denied any problems with his hands until 2005.  Prior to that, as long as he wore gloves he did not have any problems with his hands.  He reported that his hands are now always cold.  That examiner found no objective evidence of cold injury residuals based upon her review of the medical record, examination of the Veteran, and radiographic imaging.  She provided an opinion that the Veteran has no residuals of cold injury to the hands.  She noted the symptoms appeared decades after the cold exposure.  Moreover, she noted that x-rays showed mild to moderate arthritis of the bilateral hands.  However, she opined that such findings were likely the result of the aging process and not a cold injury. 

In a February 2009 statement the Veteran's son stated that he grew up seeing the Veteran always rubbing his hands together to warm them up and always noted his father's hands were cold.

In a Veteran's statement received in April 2009, he stated that while in service during a train ride from Pussan in Korea, his hands got so cold that he could not move his fingers and hands as they were too cold and stiff. 

VA outpatient treatment records note a diagnosis of frostbite in December 2010.  Otherwise, the records always noted the Veteran's skin to be warm and dry, and they are otherwise silent for any treatment or complaints associated with a cold injury to the hands.  

At the January 2016 hearing, the Veteran testified that while in service, he worked repairing washing machines and always worked indoors.  He testified he never stopped working, rather he would put on gloves and continued working.  He further testified that one time, his hands got stiff and could not move them.  He denied ever experiencing any tingling or stiffness of the hands, and denied receiving any treatment in service or post service for residuals of cold injury to the hands.  His son testified he saw his father working at the farm and noticed he always wore two pairs of gloves to keep his hands warm.  He also testified he oftentimes saw the Veteran rubbing his hands to warm them up.  

Upon consideration of the evidence above, the Board finds that the preponderance of the evidence of record is against a finding of service connection for a disability of the hands claimed as residuals of a cold injury.  The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the most probative evidence of record indicates there are no cold injury residuals.  Although the Veteran was found to have arthritis of the hands, the VA examiner provided an adequate medical opinion supported by rationale that said disability is not related to the Veteran's claimed in service exposure to the cold.  The examiner found no other disability of the hands.  This opinion stands uncontradicted by any other competent evidence of record and therefore, the Board places great probative value on the opinion.  

The Board observes that, as noted above, there is a single VA outpatient treatment record of December 2010 which notes a diagnosis of frostbite of the hands.  However, no residuals of the frostbite was noted.  Moreover, the basis of the diagnosis appears to be the Veteran's reported history rather than actual clinical findings.  Moreover and significantly, as noted, no residuals of frostbite or cold injury were noted at the time.  All other VA treatment records do not contain any such diagnosis.  Therefore, the Board places little probative weight on this diagnosis.  Therefore, the record still lacks the required diagnosis of a current disability needed for any service connection claim.  

The Board acknowledges that the Veteran contends that he has residuals of a cold injury of the bilateral hands and that it is related to service.  As noted, he is competent to report that which comes through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while the STR's are not available, he is competent to state that he was exposed to cold in service.  Moreover, the Veteran's DD-214 shows the he was awarded the Korean Service Medal which confirms service in Korea.  Therefore, to the extent that the Veteran argues he was exposed to cold in service, the Board finds him competent to so state.  

In regards to the credibility of his assertions, the Board accepts that he was exposed to cold.  Indeed, in statements of April 2009 and at the VA examination, the Veteran reported that he was exposed to cold in service while traveling in a train in Korea.  At the January 2016 hearing, he made no mention of a train ride in service, rather, he testified he was exposed to cold in service through his work repairing washing machines.  Regardless, as noted above, the record does not show competent evidence of current residuals of cold injury to the hands; therefore, even if the Veteran's statements were found to be both competent and credible, service connection would still not be warranted.

Finally, as to the Veteran's allegations that he has current residuals of cold injury to the hands, the Board finds he is to so state.  As noted, lay evidence can be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Here, there is a December 2010 notation of frostbite of the hands.  The Veteran is competent to relate such notation.  However, although credible in his reporting, such lay/medical evidence is accorded no greater weight than the information upon which it is based.  As with the medical document, the lay evidence is far less probative and less credible than a fully reasoned medical opinion.  Of note is the Veteran's representative's assertions at the January 2016 hearing that the Veteran's treating physician had identified several residuals of cold injury in service.  However, the January 2016 letter from the Veteran's primary care physician submitted in support of the representatives argument, notes several cold injury residuals but none refer to the hands.  Finally, as noted, while the Veteran has described symptomatology associated with the hands, the more probative evidence establishes that his symptoms are unrelated to service.  

Finally, the Board has considered whether service connection is warranted for the current finding of arthritis of the bilateral hands.  However, there is no evidence of arthritis of the hands within a year from service.  Moreover, the November 2011 VA examiner opined that said disability was due to age and not cold exposure in service.  Therefore, there is no competent evidence showing that arthritis of the hands is due to service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.


ORDER

Service connection for a disability of the right hand, claimed as residuals of a cold injury, is denied.  

Service connection for a disability of the left hand, claimed as residuals of a cold injury, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


